Case 1:11-cv-03850-GBD Document 32 Filed 09/14/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA ex rel.
SAMUEL RUTA and BLAIR CONROY,

Plaintiffs, 11 Civ. 3850 (GBD)
Vv.
+ TRRORSGEP]
BIO-REFERENCE LABORATORIES, INC. UNSEALING ORDER
Defendant.

 

 

 

WHERAS, on or about December 16, 2010, Samuel Ruta and Blair Conroy
(“Relators”) filed a Complaint (the “Relators Complaint”) under seal pursuant to the qui tam
provisions of the federal False Claims Act, 31 U.S.C. § 3729 et seq., against defendant Bio-
Reference Laboratories, Inc. (“Defendant”) in the United States District Court for the District of
New Jersey;

WHEREAS, on April 16, 2011, the action was transferred to this District, and on or
about January 17, 2012, to this Court;

WHEREAS, on or about September 8, 2020, the United States filed a notice of
Partial Intervention in this action (the “Notice of Partial Intervention”);

WHEREAS, on or about September 8, 2020, the United States filed a Complaint-in-
Intervention (the “Government Complaint”) in this action against the Defendant;

WHEREAS, on or about September 8, 2020, the United States, Defendant, and

Relators entered into a Stipulation and Order of Settlement and Dismissal (the “Settlement”); and

 

 

 
 

 
Case 1:11-cv-03850-GBD Document 32 Filed 09/14/20 Page 2 of 2

WHEREAS, on or about September 8, 2020, the United States and Relators entered

into a Stipulation and Order of Settlement and Release (the “Relators Stipulation”);

IT IS HEREBY ORDERED, that:

1. As of the date of this Order, the seal shall be lifted in this matter as to any filing
occurring on or after that date, including this Order, the Notice of Partial Intervention, the
Government Complaint, the Settlement, and the Relators Stipulation.

2. All documents filed with the Court in this matter prior to the date of this Order

shall remain under seal, except for the Relators Complaint, which shall be unsealed.

Dated: New York, New York
September _, 2020

=~” 14 2020 so ORDERED:

HO RATE GEORGE B. DANIELS
D STATES DISTRICT JDUGE

 

 
